Citation Nr: 0921410	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-01 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUE

Entitlement to an increased rating for ulcerative colitis 
with gastroenteritis anemia, currently rated as 10 percent 
disabling.  






ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to May 1988. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Cleveland, Ohio, (hereinafter RO).  

FINDINGS OF FACT

1.  There is positive evidence of record, including a 
memorandum from an occupational physician with the United 
States Air Force and VA examination reports reflecting 
significant occupational impairment resulting from this 
condition, to conclude that the Veteran's ulcerative colitis 
results in frequent exacerbations of ulcerative colitis and 
moderately severe disability.  

2.  The evidence does not indicate that there is severe 
disability due to ulcerative colitis with numerous attacks a 
year manifested by malnutrition and health being only fair 
during remissions.  

CONCLUSION OF LAW

The criteria for a 30 percent rating, but no more, for 
ulcerative colitis are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7323 
(2008).   

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated in August 2006 and May 2007, the 
RO advised the claimant of the information necessary to 
substantiate the claim at issue.  He was also informed of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  These letters also contained 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

With respect to claims for increased ratings, in order to 
satisfy the first Pelegrini II element, section 5103(a) 
compliant notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life;

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life;

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 2008).  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

For the following reasons, the Board finds that the elements 
of the Vazquez-Flores test have either been met or that any 
error is not prejudicial.

Preliminarily, the Board notes that the notification provided 
in this case was issued prior to the decision in Vazquez-
Flores.  As such, it does not take the form prescribed in 
that case.  Failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Federal 
Circuit indicated that this was not an exclusive list of ways 
that error may be shown to be non prejudicial.  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The aforementioned letters requested that the Veteran provide 
evidence describing how his service connected ulcerative 
colitis.  In addition, the Veteran was questioned as to the 
severity of this condition at the VA examinations he was 
provided, most recently in July 2007.  The Board finds that 
the notice given and the responses provided by the Veteran at 
his VA examinations show that he knew that the evidence 
needed to show that his ulcerative colitis had worsened and 
what impact that had on his employment and daily life.  As 
the Board finds the Veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  The Board finds that the first criterion 
is satisfied.  See Vazquez-Flores.

As to the second element, the Board notes that the Veteran 
was provided notice of the specific criteria necessary for 
increased compensation for his service connected ulcerative 
colitis by the March 2007 rating decision, which was followed 
by readjudication and issuance of a statement of the case in 
October 2007.  As such, the Board finds that Vazquez-Flores 
element two notice has been satisfied.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

As to the third element, the Board notes that the Veteran was 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment and daily life by way of the August 2006 and May 
2007 letters that provided the Veteran with VCAA notice 
regarding disability rating and effective date matters.  
Again, the August 2006 letter was followed by readjudication 
and the issuance of a statement of the case in October 2007.  
As such, the third element of Vazquez-Flores notice has been 
satisfied.  See Prickett, supra.

As to the fourth element, the aforementioned letters to the 
Veteran provided notice of the types of evidence, both 
medical and lay, including employment records, that could be 
submitted in support of his claim, and the August 2006 letter 
was followed by readjudication and the issuance of a 
statement of the case in October 2007.   As such, the Board 
finds that the fourth element of Vazquez-Flores is satisfied.  
See Prickett, Sanders, supra.

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify on the 
claim for an increased rating for the service-connected 
ulcerative colitis.  See Pelegrini II, supra.  There is 
otherwise no indication that any effort by the RO adversely 
affected the essential fairness of the adjudication.  As 
such, the Board finds that the duty to notify has been 
satisfied with respect to the claim on appeal.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the Veteran's own 
statements and evidence he presented.  The Veteran was also 
afforded pertinent VA Compensation and Pension examinations 
in October 2006 and July 2007, and the reports from these 
examinations contain sufficient clinical evidence to 
determine the proper rating for the Veteran's ulcerative 
colitis.  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the 
appellant has not  identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  In considering the 
severity of a disability it is essential to trace the medical 
history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2008).
 
Pronounced disability due to ulcerative colitis resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess warrants a 100 percent 
rating.  Severe disability due to ulcerative colitis with 
numerous attacks a year and malnutrition with health being 
only fair during remissions warrants a 60 percent rating.  
Moderately severe disability due to ulcerative colitis with 
frequent exacerbations warrants a 30 percent rating.  
Moderate disability due to ulcerative colitis with infrequent 
exacerbations warrants a 10 percent rating.  38 C.F.R. § 
4.114, DC 7323 (2008).

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection for ulcerative colitis with 
gastroenteritis anemia was granted by an October 1988 rating 
decision.  A 10 percent rating was assigned under DC 7323, 
and this rating has been confirmed and continued to the 
present time.  

In connection with his claim for an increased rating for this 
disability, the Veteran was afforded a VA Compensation and 
Pension examination of the digestive system in October 2006.  
At that time, the Veteran stated that his digestive problems 
had become progressively worse since service, and that he 
felt fatigue could be one of the resulting symptoms. He 
indicated that he had missed 12 weeks of work during the last 
year due to colitis and diabetes.  The Veteran reported 
flareups of colitis every 4 to 6 weeks that last 7 to 10 
days.  The examiner stated that there were "significant" 
occupational effects as a result of absenteeism due to 
ulcerative colitis. 

The record also includes private treatment reports dated thru 
2006 that in part  reflect treatment for ulcerative colitis.  
These reports noted that the Veteran underwent eendoscopic 
retrograde cholangiopancreatography (ERCP) on multiple 
occasions, and that a hepaticojejunostomy was performed in 
July 2006.  He has also undergone multiple colonoscopies, 
with a November 2006 interpretation noting that a colonoscopy 
had revealed mild to moderate patchy colitis and that 
biopsies revealed focal active colitis.  

An August 2005 memorandum from an occupational medicine 
physician with the United States Air Force reflected a review 
of the reports from the Veteran's supervisor who indicated 
the Veteran missed approximately 30 percent of "normal work 
time" in 2004 and 20 percent of such time from January 2005 
to date and that the Veteran's condition had "impacted 
mission accomplishment," as well as records from two of the 
Veteran's treating physicians.  The Air Force physician found 
that based on his review of this evidence, the conclusions 
reviewed by him were consistent with generally accepted 
medical principles and that "[g]iven the chronic and 
unpredictable nature of his ulcerative colitis and its effect 
on his diabetes, no accommodations "other than additional 
lost time can be offered to [the Veteran]."  

At a July 2007 VA Compensation and Pension Examination, the 
Veteran again reported flareups of colitis occurring every 4 
to 6 weeks lasting 7 to 10 days.  He described nausea, 
vomiting, diarrhea and abdominal pain.  Following the 
examination, the examiner again stated that there were 
significant occupational effects due to the Veteran's colitis 
as a result of increased absenteeism. 

If the preponderance of the evidence is not against the 
claim, it cannot be denied. Gilbert.  In this case, while 
there is some negative evidence weighing against the 
assignment of an increased rating, there is positive evidence 
in the form of the VA examiner's conclusions in October 2006 
and July 2007 that there are significant occupational effects 
resulting from the Veteran's ulcerative colitis, as well as 
the August 2005 memorandum assessing the occupational impact 
of this condition.  When there is a reasonable doubt as to 
the degree of disability, such doubt shall be resolved in 
favor of the claimant, and where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. §§ 3.102, 4.3, 4.7.  As such, the Board will 
exercise its discretion to find that the evidence is in 
relative equipoise and conclude that a 30 percent rating may 
be assigned for ulcerative colitis with gastroenteritis 
anemia.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.114, DC 7323; Gilbert. 

As to a rating in excess of 30 percent, the clinical evidence 
does not indicate that there is severe disability due to 
ulcerative colitis with numerous attacks a year manifested by 
malnutrition and health being only fair during remissions, 
which is required for a 60 percent rating under DC 7323 as 
set forth above.  While the Veteran misses time from work 
when colitis is active, he is able to maintain full-time 
employment during non-active periods, and the reports from 
the July 2007 VA examination specially noted that there was 
no significant weight loss or malnutrition.  Moreover, the 
Veteran's weight was record at 190 pounds at the most recent 
VA examination, compared with 155 pounds at the first post-
service VA examination conducted in June 1988. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, a schedular 
evaluation of 30 percent is not inadequate.  As indicated, a 
rating in excess of that granted by this decision is provided 
for certain manifestations of the Veteran's service-connected 
residuals, but those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture, as the service-connected 
residuals have not shown functional limitation beyond that 
contemplated by the 30 percent rating assigned by this 
decision.   Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  


ORDER

Entitlement to a 30 percent rating for ulcerative colitis 
with gastroenteritis anemia is granted, subject to the 
regulations governing the payment of monetary awards. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


